DETAILED ACTION
This action is in response to the applicant’s amendment filed on 07 June 2021. Claims 1-19 are pending and examined. Claims 1-3, 5, 8-10, 12 and 15-18 are currently amended.    
Response to Amendment
The Amendment filed on 07 June 2021 has been entered. Claims 1-19 remain pending in the application. Regarding the Non-Final Office Action mailed on 24 February 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) rejections and partially overcome the 35 U.S.C. 112(b) rejections previously set forth (see Claim Rejections 35 USC 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 07 June 2021, with regard to the rejections of claims 1, 8 and 15-16 under 35 USC 103 have been fully considered. Applicant’s amendments have necessitated new ground of rejections set forth in this office action.
Applicant’s argument, see Arguments/Remarks, filed 07 June 2021, with regard to the rejections of claims 5, 12 and 18 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Nomura does not disclose or suggest to update a reduced size of map data, the examiner respectfully disagrees. 
Akiyama teaches when a communication line fails, only important data is transmitted via the power line (see at least para 0263-0264).  Liu teaches sensor data for long-distance lane information is less significant than near region data (see at least Liu, page 1454, lines 1-5 of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…in a case where the first autonomous driving data is sensor data, a range of the sensor data related to objects around the host vehicle included in the second autonomous driving data is reduced with respect to a range of the sensor data related to objects around the host vehicle included in the first autonomous driving data” which is ambiguous. “Sensor data” is recited as “the first autonomous driving data”. “Sensor data” of “the second autonomous driving data” is not the same “sensor data”, i.e. “sensor data” included in the first 
Claim 6 recites “the map included the second autonomous driving data includes the release point and the map included the first autonomous driving data does not include the release point” which is ambiguous. It is not clear what “the map”…“included…” and “includes…” means, i.e. it is not clear if the “map” is a part of the “autonomous driving data” or the “autonomous driving data” is a part of the “map”. It seems that the limitation is intended to express either “the map included in the second/first autonomous driving data” or “the map including the second/fist autonomous driving data”. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The examiner interprets “the map included in the second/fist autonomous driving data” for the purpose of examination.
Claim 9 recites “…the range of sensor data around the host vehicle …” which is ambiguous. It is not clear what “sensor data around the host vehicle” means. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “…the range of sensor data related to objects around the host vehicle…” by the examiner for the purpose of examination.
Claims 8 and 15 recite similar languages as claim 1 and are rejected for similar reasons above.
Claim 13 and 19 recite similar languages as claim 6 and are rejected for similar reasons above.
Claims 2-7, 9-14 and 16-19 are rejected by virtue of the dependency on previously rejected claims.	

Notice re prior art available under both pre-AIA  and AIA  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Akiyama (US20030076221, hereinafter Akiyama), in view of Liu (“Vision-based long-distance perception and front vehicle location for full autonomous vehicles on highway roads”).
As to Claim 1, 8, 15 and 16, Akiyama teaches an autonomous driving system, an autonomous driving control method (Akiyama, para 0004, lines 1-3 from bottom), a data ECU and an autonomous driving ECU (Akiyama, para 0240) to control a host vehicle, the autonomous driving system comprising:
an autonomous driving ECU and a plurality of data ECUs are connected with each other through a first network (Akiyama, para 0238-0244; Fig. 7), and are connected with each other through a second network having a communication bandwidth that is narrower than a communication bandwidth of the first network (Akiyama, para 0248 teaches the first and second network; para 0250 teaches the bandwidth of the second network is smaller than the first network).
wherein each of the data ECUs is programmed to: 
Akiyama, para 0246 teaches data communications between ECUs; para 0241-0245 teaches ECUs constructing driving data), and 
transmit the first autonomous driving data to the autonomous driving ECU via the first network (Akiyama, para 0246 teaches data communication between ECUs), and
wherein the autonomous driving ECU is programmed to: 
receive the first autonomous driving data from the plurality of data ECUs via the first network, and  (Akiyama, para 0240 teaches ECU works as a gateway device); and 
perform control of the host vehicle on the basis of the first autonomous driving data received from the plurality of data ECUs (Akiyama, para 0240 teaches ECU transmits data as instruction to subsystem ECUs, para 0242 teaches periphery monitor ECU providing data to driving ECUs), and
wherein, in a case in which a predetermined event occurs, one or more data ECUs among the plurality of data ECUs are further programmed to construct second autonomous driving data and transmit the second autonomous driving data to the autonomous driving ECU via the second network (Akiyama, para 0263-0264 teaches when the first communication line fails, microcontroller only receives important data which are necessary for control operation through the second network, i.e. the power line). 
Akiyama teaches a first communication interface, a second communication interface (Akiyama, para 0198) and a processor programmed to construct first autonomous driving data, a processor programmed to receive first autonomous driving data from the plurality of data ECUs (Akiyama, para 0240-0242, transmitting sensor data to the ECUs).
para 0238, 0242) and receiving only important data which are necessary for control operation through power line, i.e. second network (para 0263-0264).
Akiyama does not explicitly disclose performing autonomous control of the host vehicle on the basis of the autonomous driving data received from the plurality of data ECUs and wherein in a case where the first autonomous driving data is sensor data, a range of the sensor data around the host vehicle included in the second autonomous driving data is reduced with respect to the range of the sensor data around the host vehicle included in the first autonomous driving data.
However, in the same field of endeavor, Liu teaches automatic vehicle control system (see at least Liu page 1462, lines 10-13 of Section 6, automatic vehicle control system and controller-area-network interface for acquiring sensor information) and near region information is more significant then long distance information (see at least Liu, page 1454, lines 1-5 of paragraph 4. When combined with the teachings of Akiyama that only important data are transmitted via power lines when the first communication line fails, the sensor data for near region, i.e. more important data, is transmitted, i.e. the range of sensor reduced; page 1454, para 1 teaches sensors detecting lane information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an autonomous driving system, control method, a data ECU and an autonomous driving ECU as taught by Akiyama to include performing autonomous control of the host vehicle on the basis of the autonomous driving data received from the plurality of data ECUs and wherein in a case where the first autonomous driving data is sensor data, a range of the sensor data around the host vehicle included in the second autonomous driving data is see at least Akiyama, para 0263-0264).
As to Claim 2, 9 and 17, Akiyama in view of Liu teaches the autonomous driving system according to claim 1, the autonomous driving control method according to claim 8 and the autonomous driving ECU according to claim 16.
Akiyama further teaches periphery monitoring ECU and sensors (para 0238, 0242) and receiving only important data which are necessary for control operation through power line, i.e. second network (para 0263-0264).
Liu further teaches the one or more data ECUs are further programmed to reduce the range of the sensor data related to objects around the host vehicle included in the second autonomous driving data according to a driving situation of the host vehicle (see at least Liu, page 1454, lines 1-5 of paragraph 4, near region data is more significant then long distance lane data. When combined with the teachings of Akiyama that only important data are transmitted via power lines when the first communication line fails, i.e. a driving situation of the host vehicle, the sensor data for near region, i.e. more important data, is transmitted, i.e. the range of sensor reduced; page 1454, para 1 teaches sensors detecting lane information).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 3 and 10, Akiyama in view of Liu teaches the autonomous driving system and control method according to claims 1 and 9.
Akiyama, para 0258 teaches failure in the first network), the autonomous driving ECU is further programed to: 
determine a location of the predetermined event within the vehicle (Akiyama, para 0258 teaches failure in the first network);
determine the driving situation of a vicinity of the host vehicle at a time of occurrence of the failure and before the failure occurrence (Akiyama, para 0242, lines 1-4 from bottom); and 
specify a control plan of the host vehicle at the time of occurrence of the failure and after the failure (Akiyama, para 0260 teaches a control plan at time of and after the failure occurrence),
select the one or more data ECUs according to at least the location of the predetermined event and the driving situation, and the control plan (Akiyama, para 0262-0264 teaches when the ECU’s first communication line fails, the second transmitter-receiver unit is used for the failed ECUs and receiving only the important data necessary for control operation, i.e. select ECUs according to location of the predetermined event, driving situation, and control plan; also see para 0242).
	As to Claim 4 and 11, Akiyama in view of Liu teaches the autonomous driving system and control method according to claims 3 and 10.
Akiyama further teaches wherein the control plan of the host vehicle after the failure in the first network is a plan from the time when the failure in the first network occurs to a predetermined time thereafter when the host vehicle is automatically stopped or to a predetermined time thereafter when a driving authority of the host vehicle is assigned to an occupant of the host vehicle (Akiyama, para 0260 teaches a control plan at time of the failure occurrence and after the failure occurrence to the time when the vehicle is automatically stopped).  
As to Claim 7 and 14, Akiyama in view of Liu teaches the autonomous driving system and the autonomous driving control method according to claims 1 and 8.
Akiyama further teaches wherein the predetermined event is any of a case in which a failure occurs in the first network, a case in which a processing load of the autonomous driving ECU is equal to or greater than a predetermined amount, a case in which the temperature of the autonomous driving ECU is equal to or greater than a predetermined temperature, a case in which an amount of data constructed by the data construction unit is equal to or greater than the predetermined amount, a case in which a failure occurs in a portion of the autonomous driving ECU or the plurality of data ECUs, or a case in which position information on the host vehicle is a predetermined coordinate (Akiyama, para 0267 teaches failure occurring in the first network).  
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Liu as applied in claims 1, 8 and 16 above, and further in view of Nomura (US20060173614, hereinafter Nomura).
As to Claims 5, 12 and 18, Akiyama in view of Liu teaches the autonomous driving system according to claim 1, the autonomous driving control method according to claim 8 and the autonomous driving ECU according to claim 16.
Akiyama further teaches receiving when there are failures in the first network, only important data which are necessary for control operation through second network (para 0263-0264).

However, in the same field of endeavor, Nomura teaches in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to the map size of the map included in the first autonomous driving data (para 0225 teaches when updating map data the volume of the update data and length of time required for the data update are considered to make a decision whether to update the data and when the network is slow the update can be delayed, para 0226 teaches selecting the smallest possible volume of update data that is necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an autonomous driving system, control method and ECU as taught by Akiyama and modified by Liu to include in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to the map size of the map included in the first autonomous driving data as taught by Nomura to provide a navigation method through which part of map data is updated with a high efficiency (Nomura, para 0008).
Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the 35 U.S.C. 112 rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667